        Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 1 of 17




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


IN RE: G.E. ERISA LITIGATION              CLASS ACTION

This Document Relates to:
                                          Master File No. 1:17-12123-IT
ALL ACTIONS
                                          Leave to File granted on February 3, 2010




HASKINS PLAINTIFFS’ REPLY TO “COORDINATED” PLAINTIFFS’ OPPOSITION
         TO MOTION FOR APPOINTMENT OF ATTORNEYS FROM
  SANFORD HEISLER SHARP AS LEAD CLASS COUNSEL UNDER RULE 23(g)




                                      i
               Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 2 of 17




TABLE OF CONTENTS
INTRODUCTION..........................................................................................................................1
           A. SQUITIERI’S MISLEADING SOLICITATION ............................................................1
           B. MISLEADING REPRESENTATIONS ...........................................................................2
           C. SQUITIERI COUNSEL ADVOCATES REMOVING SHS FROM THIS CASE .........3
COUNTERSTATEMENT OF FACTS AND PROCEDURAL HISTORY .............................3
     A. SQUITIERI COUNSEL MISREPRESENT THE FACTUAL HISTORY OF THIS
        LITIGATION .......................................................................................................................4
     B. SQUITIERI COUNSEL’S DISINGENOUS CLAIMS .......................................................4
     C. SHS DEVELOPED THIS CASE, THE FACTS AND THE LEGAL THEORY – AND
        HAS DONE MOST OF THE WORK TO DATE ...............................................................4
     D. RULE 23(g)(3) GOVERNS APPOINTMENT OF LEAD CLASS COUNSEL                 AND
        TAKES PRECEDENCE OVER INTERIM COUNSEL STATUS .....................................5
     E. THE CLASS IS BEST SERVED WITH ONE LEAD COUNSEL.....................................5
ARGUMENT ..................................................................................................................................6
      I.       The Applicable Factors and Considerations Weigh in Favor of Appointment of SHS’s
               Attorneys as lead Class Counsel ......................................................................................6
            A. SHS Developed the Case and Has Done Most of the Work to this Point ......................6
            B. SHS’s Attorneys Possess Greater Relevant Experience and Knowledge ......................8
            C. As Lead Counsel, SHS Will Efficiently Marshal its Resources and harness the
               Collective Energies of All Counsel for the Benefit of the Class .................................10
     II.       Squitieri Counsel’s Attacks on SHS and Attempts to Remove SHS from the Action
               Should Not Defeat SHS’s Appointment Under Rule 23(g) ..........................................11
CONCLUSION ............................................................................................................................14




                                                                    ii
          Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 3 of 17




                                           INTRODUCTION
        Sanford Heisler Sharp (“SHS”) began investigating this matter in December 2016. After

almost one year of investigation and case development, SHS filed the initial Haskins complaint in

September 2017. More than one month later, counsel for the so-called “Coordinated Plaintiffs,”

referred to as “Squitieri counsel” below, filed three copy-cat cases in rapid succession.1

        As set forth in the initial motion for SHS’s appointment as Lead Counsel (Dkts. 144-155),

SHS has investigated and developed this case from the very beginning and expended considerable

time and resources in prosecuting the suit. Over the course of the action, SHS has performed the

greatest share of the work, including virtually the entire Opposition to GE’s Motion to Dismiss

and the Opposition to GE’s Motion for Reconsideration. See Dkt. 146, Field Dec.; Field Reply

Decl. ¶¶ 2-12. SHS attorneys have vast experience in class actions and complex litigation.2 The

Co-Chairs of its Financial Services Litigation group, Charles Field and Paul Blankenstein, can

fairly be considered ERISA subject matter experts, particularly as to the type of claim at issue here.

SHS has dedicated a formidable team to this matter. Collectively, they have mastery over class

action practice, ERISA litigation, and the claims in this case.

        A. SQUITIERI’S MISLEADING SOLICITATION

        Squitieri counsel do not deny (i) that they first started their own investigations after Haskins

was filed, and (ii) that they commenced their suits by seizing upon and liberally lifting from SHS’s

original complaint.



1
 Counsel for the self-styled “Coordinated Plaintiffs” include Squitieri & Fearon (which filed the Sullivan
action on October 30, 2017), Gardy & Notis (which filed Powell on November 1, 2017), and Robbins Geller
(which filed Latorre action on November 15, 2017). Collectively, they are referred to as “Squitieri counsel.”
2
  Just last week, SHS was appointed as class counsel in an opinion which held: “[SHS] is eminently qualified
to spearhead this class action settlement. [SHS] has extensive experience in litigating class actions of this
nature… It has demonstrated that experience through its performance in this litigation thus far.” Rapuano v.
Trustees of Dartmouth Coll., No. 18-cv-1070, 2020 WL 475630, at *9 (D.N.H. Jan. 29, 2020).

                                                     1
             Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 4 of 17




       In fact, on September 29, 2017, Squitieri & Fearon advertised for plaintiffs on their website

three days after SHS filed the Haskins Complaint. Squitieri & Fearon’s webpage stated: “To join

this class action lawsuit, please contact Lee Squitieri, Esq by e-mail at [ ]or by phone [ ].”

http://www.sfclasslaw.com/ge (Field Reply Decl. Ex. 1, emphasis added).

       Squitieri & Fearon thereby implied that they were prosecuting an existing class action,

which GE employees could join by contacting Mr. Squitieri. In actuality, the only lawsuit in

existence was the Haskins case.

       Additionally, Squitieri & Fearon’s website advertisement lifted the Haskins class period

verbatim (January 1, 2011 to June 30, 2016). By doing so, Squitieri & Fearon not only plagiarized

the Haskins allegations but attempted to peel off members of the proposed Haskins class by

suggesting that they could “join” up through Mr. Squitieri.

       On the same day (September 29, 2017), Squitieri & Fearon adopted the same misleading

solicitation tactic with respect to a shareholder suit newly filed by another law firm. The Squitieri

firm asked shareholders to join the shareholder suit by contacting their firm.     See Field Reply

Decl. n.2.

       These misleading solicitations are no accident. Squitieri & Fearon’s remaining case

investigation web pages show that the firm knows how to investigate correctly. In most instances,

Squitieri & Fearon invite interested individuals to contact the firm “to learn more about our

investigation.” See http://sfclasslaw.com/investigations.

       B.        MISLEADING REPRESENTATIONS

       Squitieri counsel’s opposing papers (Dkt. 157) are laden with misleading information and

inaccuracies. Primarily, Squitieri counsel claim, without support, that the motion for SHS to be

named as Lead Counsel has somehow harmed the Class. In particular, Squitieri counsel speculate



                                                 2
          Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 5 of 17




that the motion could have prompted GE to rescind its stipulation not to oppose class certification,

but these “what-if” musings are farfetched and, indeed, counterfactual. GE’s stipulation was in no

way predicated on any of the Squitieri counsel’s status as lead counsel. GE confirms that it has no

interest and takes no position on appointment of Class Counsel; it has conceded class certification

as a trade-off for the dismissal of certain individual Defendants. Nothing Haskins counsel has done

in connection with the Motion for Appointment of Lead Counsel in any way risks certification.

       C. SQUITIERI COUNSEL ADVOCATES REMOVING SHS FROM THIS CASE

       Squitieri counsel urges this Court to remove SHS and its five Plaintiffs from the case. Such

an action would inflict concrete harm on the Class. In light of SHS’s qualifications and the

extensive work it has performed in conjunction with its clients, excising SHS and its clients would

do a disservice to the Class. The Haskins Plaintiffs’ motion, by contrast, does not seek to exclude

“Coordinated Plaintiffs” or their counsel from the action; it merely contends that the litigation

would benefit from a leader coordinating counsel’s efforts, and that SHS is qualified and able to

serve in that role. See, e.g., Dkt. 155, Proposed Order.

       Ultimately, the Court should appoint SHS’s attorneys as Lead Counsel because they are

best able to lead the litigation and represent the interests of the Class. Naming SHS’s attorneys as

Lead Counsel will increase efficiency and reduce the potential for needless conflict and delay.

       COUNTERSTATEMENT OF FACTS AND PROCEDURAL HISTORY

       SHS began investigating GE’s 401(k) plan in late 2016 and filed the Haskins action on

September 26, 2017—almost one year after initiating its investigation. Squitieri counsel apparently

started their investigations and a search for plaintiffs only after Haskins was filed and reported in

the press; Squitieri counsel do not deny this. Squitieri counsel also do not contest that they

borrowed heavily from the Haskins complaint.



                                                 3
          Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 6 of 17




               A. SQUITIERI COUNSEL MISREPRESENT THE FACTUAL HISTORY
                  OF THIS LITIGATION

       Despite this uncontested record, Squitieri counsel rewrite history by claiming that they

were pursuing the litigation before SHS became involved. Squitieri counsel attempt this feat by

disregarding the Haskins action and everything that happened before Squitieri counsel filed their

copycat complaints in this District. They thereby seek to recast SHS as the ones interloping on a

pending matter. This is a distortion, plain and simple.

               B.   SQUITIERI COUNSEL’S DISINGENUOUS CLAIMS

       SHS did not initiate proceedings to interfere with Squitieri counsel’s late-filed suits; rather,

it intervened in response to GE’s motion to transfer Haskins from the S.D. Cal. to this District.

Seeking to protect the interests of its clients and the Class and preserve the Haskins action, SHS

properly opposed GE’s motion to transfer and also moved to intervene in the D. Mass. action under

the first-to-file rule. See Dkts. 19-20. Before doing so, SHS invited Squitieri counsel to join the

Haskins action, but Squitieri counsel refused. Field Reply Decl. ¶ 5. SHS’s clients were not obliged

to acquiesce to GE’s and Squitieri counsel’s effort to move Haskins to Massachusetts. Nor were

SHS’s clients obliged to allow Squitieri counsel to seize control over Haskins. It is disingenuous

for Squitieri counsel, after filing duplicative follow-on actions and seeking to appropriate the

Haskins case, to claim that the Haskins Plaintiffs’ prior litigation position (that the case should

remain in the S.D. Cal.) represents disdain for the Class and renders SHS inadequate.

               C. SHS DEVELOPED THE CASE, THE FACTS, AND THE LEGAL
                  THEORY—AND HAS DONE MOST OF THE WORK TO DATE

       SHS stands by its representations that—consistent with its status as originator of the case—

it has performed the largest share of the work and generally assumed a leading role. SHS developed

the case, the facts, and the legal theory. Dkt. 146, Field Dec. SHS took the lead in drafting the



                                                  4
          Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 7 of 17




operative Second Amended Consolidated Complaint and in opposing GE’s motion to dismiss.

Field Reply Decl. ¶ 6. SHS drafted 27 of the 30 pages of the Opposition to that motion, while

Squitieri counsel drafted three specific inserts totaling about 3 pages. Id. ¶¶ 7-9. The primary

individual who contributed to the briefing on Squitieri counsel’s side, Jordan Mamorsky of

Robbins Geller, is no longer with the firm. Mr. Mamorsky declined to perform any additional work

on the brief, indicating that he did not have authorization from partner Evan Kaufman. Id. & Ex.

2. Mr. Field of SHS also successfully briefed and argued the prohibited transaction claim, not once

but twice. Squitieri counsel’s effort to downplay the claim as discrete and subsidiary in importance

is refuted by the fact that GE’s motion for reconsideration was limited to this claim. Id. ¶ 10.

               D. RULE 23(g) GOVERNS APPOINTMENT OF LEAD CLASS COUNSEL
                  AND TAKES PRECEDENCE OVER INTERIM COUNSEL STATUS

       On January 9, 2020, the Court issued an Order denying certification without prejudice,

pending the identification of specific attorneys as Class Counsel. SHS recognized that the litigation

would benefit from appointing a leader responsible for steering the ship and making ultimate

decisions in the event of disagreements. SHS further understood that the Court intended to appoint

Class Counsel in accordance with its obligation under Rule 23(g) to do so at the time of

certification (“a court that certifies a class must appoint class counsel”), to consider all relevant

factors and considerations set forth in (g)(1)(A-B), and to select the applicant “best able to

represent the interests of the class.” Consequently, Squitieri counsel’s assertions that everything

was locked into place two years ago and that “the motion comes two years too late” is inconsistent

with the Rule. Interim counsel status under Rule 23(g)(3) is not dispositive of the ultimate question

of who will serve as Lead Class Counsel.

               E.   THE CLASS IS BEST SERVED WITH ONE LEAD COUNSEL

       SHS accordingly proposed that attorney(s) from each firm apply for appointment as Lead

                                                 5
          Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 8 of 17




Counsel.3 SHS seeks to address potential concerns about a leaderless litigation. The Class is best

served—and a too-many-cooks situation avoided—if attorneys from a single firm are designated

as first among equals. Rule 23(g)(2) expressly contemplates competing applications for selection

as class counsel; submitting such an application cannot in itself render an applicant inadequate.

                                             ARGUMENT

        Contrary to Squitieri counsel’s contentions, SHS’s team of attorneys is best qualified to

serve as Lead Counsel for the Class. Squitieri counsel’s attempts to undermine SHS, question its

motives, and freeze it and its clients out of the action “in any capacity” are baseless. Ironically, it

is these attempts that would actually harm the Class by depriving it of the benefit of SHS’s

expertise in ERISA class actions like this one.

I.      The Applicable Factors and Considerations Weigh in Favor of Appointment of SHS’s
        Attorneys as Lead Class Counsel

     A. SHS Developed the Case and Has Done Most of the Work to this Point

        Following an investigation spanning nearly a full year, SHS filed the initial complaint in

this matter. SHS’s complaint is based on case theories and claims that the Firm spent substantial

time and effort developing. SHS is among the leading firms in this emerging area of ERISA

litigation. SHS has implemented its in-depth knowledge of ERISA and of the investment industry

to pioneer the use of particular methods and evidence to calculate and demonstrate the imprudence

of a plan’s investment options. Moreover, it is undeniable that SHS conceived of the theory of this

case: its analysis and detailed explanation of the deficiencies in GE’s 401(k) Plan have formed the

template for all subsequent complaints and laid the basic groundwork for the action. Squitieri



3
  Before filing this motion, SHS met and conferred with Squitieri counsel. Squitieri counsel represents that
SHS agreed on January 9 to submit papers naming individual attorneys from each of the firms before
changing its position. This is not so. Field Reply Decl. ¶¶ 13-15. SHS also provided a courtesy notification
to counsel for GE, which confirmed that GE took no position regarding appointment of Class Counsel.

                                                     6
           Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 9 of 17




counsel’s suggestion that it is SHS which has piggybacked on their efforts is pure invention.

        SHS has also performed a considerable share of all work on the case to date, amassing

more than 1,300 hours of attorney and staff time. Consistent with its status as the progenitor of the

action, SHS has typically been at the forefront of collaborative efforts—including opposing GE’s

motion to dismiss. Squitieri counsel’s attempt to portray SHS as a bit player acting at their

indulgence is false. Dkt. 146, Field Decl.¶¶ 8-19; Field Reply Decl. ¶¶ 2-12.

        Squitieri counsel claim to have performed their own pre-suit investigations, but they

describe their efforts only in general terms and provide no comparable timeline. They thus fail to

dispute that their inquiries began only after the Haskins suit was reported in the media. See Field

Reply Decl. Ex. 1, http://sfclasslaw.com/ge/ (announcing investigation on September 29, 2017 and

inviting GE employees invested in the Plan to contact Mr. Squitieri “[t]o join this class action

lawsuit”).4 Squitieri counsel also fail to provide significant information about their hours to date.

They indicate that their combined hours exceed those of SHS, but this may reflect the very

inefficiency and duplication of labor posed by a multi-firm leaderless model, including separate

attempts to replicate SHS’s investigation and obtain the same documents that SHS had analyzed

and dissected. Squitieri counsel’s work at playing catch up does not support their appointment

under this factor, and certainly not to the exclusion of SHS. See, e.g., Harris v. Amgen, Inc., No.

CV 07-5442, 2009 WL 10710472, at *2 (C.D. Cal. Oct. 13, 2009) (in ERISA action, rejecting

appointment of Squitieri & Fearon as class counsel where it was “a relative newcomer,” having

filed later action after counsel in first action performed substantial work developing the case); In




4
  Mr. Squitieri directly admits that his investigation began in October 2017. Squitieri Decl. ¶ 3. He filed the
Sullivan action the same month. It is Squitieri counsel, not SHS, which raced to the courthouse in a flurry
of filings in October to November 2017. Their attempts to distinguish SHS’s cases as ones where the first-
filed plaintiffs put in substantial work—in general, lengthy investigations such as SHS’s—ring hollow.

                                                      7
         Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 10 of 17




re IndyMac ERISA Litig., No. CV 08–04579, 2008 WL 11343122, at *2 (C.D. Cal. Oct. 7, 2008)

(rejecting appointment of counsel group that included Squitieri & Fearon where it submitted a less

detailed description and evidence of its investigation and work on the case).5

        Finally, Squitieri counsel’s speculation that SHS has performed no substantive work since

the Court’s Order of January 9, 2020, is inaccurate. In the past month, SHS has communicated

with its Plaintiffs regarding their discovery obligations. It has followed up on key third-party

discovery. It has also corresponded with Squitieri counsel about proceeding with discovery, but

Squitieri counsel have declined to respond. See Field Reply Decl. ¶ 12.

    B. SHS’s Attorneys Possess Greater Relevant Experience and Knowledge

        Squitieri counsel improperly discount SHS’s expertise in this matter. In reality, SHS has

assembled a unique litigation team which brings together accomplished individuals with singular

skills. The SHS contingent includes:

        (1) Charles Field, an ERISA investment and subject matter expert well-versed in the

            industry and in ERISA law and practice. Mr. Field developed the facts and theory of

            the case over many months and is currently pursuing several similar cases.

Dkt. 146, Field Decl.; Field Reply. Decl. ¶¶ 16-19. There is no indication that there is anyone with

comparable experience and knowhow among Squitieri counsel. Mr. Field is able to apply his

invaluable inside perspective to the benefit of the case and the Class. Throughout the suit he has

boiled down investment principles and jargon into clear, intelligible terms. Yet, Squitieri counsel

want to jettison Mr. Field and SHS from the case and exclude them from representing the Class

“in any capacity.”


5
  See also George v. Kraft Foods Global, Inc., No. 1:07-cv-1713, Dkt. 72 (N.D. Ill. June 5, 2007) (rejecting
appointment of Squitieri & Fearon as ERISA class counsel where it filed its complaint six months after
first-filed complaint, it had little of value to add as co-lead counsel, and imposition of co-lead counsel
arrangement could “lead to needless dispute and increased costs”).

                                                     8
         Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 11 of 17




       (2) Paul Blankenstein, a veteran, nationally-recognized ERISA litigator.

       Based on the declarations submitted by Squitieri counsel and Mr. Blankenstein, it is clear

that Mr. Blankenstein has been lead or co-lead counsel in more ERISA actions than Squitieri

counsel combined. Mr. Blankenstein has also filed numerous amicus briefs in ERISA cases,

represented clients in Department of Labor ERISA investigations, and co-authored a chapter on

ERISA litigation in a leading Practicing Law Institute publication. See Blankenstein Reply Decl.

The fact that he has spent most of his career on the defense side only heightens the value of his

expertise to this case. As a prominent ERISA lawyer, Mr. Blankenstein was doing the same

essential things a plaintiff’s lawyer does: engaging with the statute, arguing the facts and claims

in particular cases, and pursuing settlement where appropriate. In fact, at SHS, Mr. Blankenstein’s

background has proven instrumental in anticipating and addressing defense arguments. Rule

23(g)(1)(A)(ii) and (iii) refer to counsel’s experience “in handling” similar matters and knowledge

“of the applicable law”; there is no suggestion that this knowledge and experience must be

accumulated on one side of the bar.

       (3) David Sanford, Chairman of SHS and a leading employment class action litigator; and

       (4) Kevin Sharp, a former federal judge with mastery over complex litigation and civil

           practice and procedure.

While Mr. Field and Mr. Blankenstein have performed the bulk of the work on this matter and

engaged in most direct dealings with co-counsel and the Court, Mr. Sanford and Mr. Sharp are

involved in overseeing the case and crafting litigation strategy—bringing their extensive class

action experience to bear. They will be integrally involved in the case going forward.


       Squitieri counsel cannot equal the sum of these parts. While they collectively refer to a

handful of ERISA matters they’ve worked on, there is no indication that any of these cases involve


                                                9
         Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 12 of 17




the particular type of claim at issue here—which SHS’s Financial Services Litigation group has

spearheaded. Mr. Kurtz indicates that he has experience in ERISA matters but does not identify a

single case. Mr. Kaufman names two current cases and one prior case. Mr. Squitieri indicates that

he was personally involved in several matters, but he identifies none in which he was counsel in

the last ten years. He also indicates that the actions he has worked on were not “failure-to-remove-

poorly-performing-investment-alternatives” cases. If any of Squitieri counsel’s ERISA cases were

similar to this one, they would have described the cases accordingly in their Declarations.

       Most of Squitieri counsel’s experience is in shareholder suits; but, despite dealing—at a

general level—with investments, such cases are not the same as ERISA actions. See, e.g., Harris,

2009 WL 10710472, at *3 (rejecting Squitieri & Fearon as class counsel where it had less detailed

experience in ERISA class actions and its experience was mostly in shareholder suits); In re

Cardinal Heath ERISA Litig., 225 F.R.D. 552, 558 (S.D. Ohio 2005).

       Squitieri counsel claim “deep knowledge” of general matters related to this litigation.

Nothing in their papers confirms this conclusory assertion. Taken as a whole, the SHS team’s

expertise exceeds that of Squitieri counsel. SHS’s attorneys also possess unique experience and

attributes that no other lawyers among the firms share. Squitieri counsel’s willingness to cast these

assets aside speaks volumes about their own motives and undercuts their claims that they are

looking out for the Class’s interests.

   C. As Lead Counsel, SHS Will Efficiently Marshal its Resources and Harness the
      Collective Energies of All Counsel for the Benefit of the Class

       It does not appear to be disputed that SHS and Squitieri counsel each has the resources to

devote to this matter. But SHS, as Lead Counsel, will allocate those resources in a more efficient

and economical fashion. This will greatly benefit the Class, as well as the Court.

       Under Squitieri counsel’s litigation-by-committee model, each firm shares undifferentiated

                                                 10
         Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 13 of 17




responsibility for the day-to-day conduct of the litigation, for decision-making and strategy, and

for coordinating and supervising the efforts of plaintiff’s counsel in all areas. No method for

resolving disputes is in place; instead, the firms will figure it out among themselves as they go

along. A structure in which every firm in the case is equally in charge and must approve all case

activities will inevitably lead to conflict and delay. Squitieri counsel unrealistically minimize the

potential for conflict under their headless litigation model.

       Selecting SHS’s attorneys as Lead Counsel thus fulfills the purposes of Rule 23(g). See

also Fed. R. Civ. P. 1 (all rules “construed, administered and employed by the court and the parties

to secure the just, speedy, and inexpensive determination of every action and proceeding”).

II.    Squitieri Counsel’s Attacks on SHS and Attempts to Remove SHS from the Action
       Should Not Defeat SHS’s Appointment Under Rule 23(g)

       Unable to evade the SHS attorneys’ strong track record and qualifications, Squitieri counsel

resort to unfounded accusations that SHS is sacrificing the interests of the Class.

       First, despite Squitieri counsel’s bald supposition, it is not plausible that the Haskins

Plaintiffs’ Rule 23(g) motion for appointment of Lead Counsel will result in delay. Ultimately,

SHS’s motion is designed to facilitate the efficient prosecution of the action: appointing attorneys

from one firm to lead the action will avoid duplication of effort and provide an expedient

mechanism for resolution of disputes among Plaintiffs’ counsel team.

       Similarly, Squitieri counsel’s conjecture that the motion could have prompted GE to

suddenly reverse course and oppose class certification is baseless. GE has made clear that it does

not care who is appointed as Class Counsel and continues to support the parties’ stipulation on

class certification. Dkt. 146, Field Decl. ¶ 18.

       Any suggestion that SHS will subordinate the Class’s interests to its own is specious. SHS

has been appointed as Class Counsel in dozens of cases and has routinely had its class settlements

                                                   11
          Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 14 of 17




approved as representing highly favorable results for the classes. Within the last week alone, it has

received preliminary approval of class action settlements in two cases. See n.2, supra; Manlove v.

Volkswagen, AG, No. 1:18-cv-145, Dkt. 134 (E.D. Tenn. Feb. 3, 2020).

        Squitieri counsel also suggest that SHS’s attorneys are not admitted to this Court and are

no longer affiliated with local counsel. This is grossly misleading and untrue. SHS’s attorneys are

admitted pro hac vice under Local Rule 83.5.3. Dkts. 53, 127. They were sponsored by a member

of the bar of this Court, SHS attorney Andrew Miller, who has made an appearance and remains

counsel of record. See Dkts. 48-52, 124; Local Rule 83.5.3(e)(2). Mr. Miller is a senior litigation

counsel with SHS; is a 2011 Harvard Law graduate; is a member of the Massachusetts bar and the

bar of this Court; and is a former prosecutor in Boston.6

        Finally, Squitieri counsel insinuate that SHS has engendered a “conflict” within the Class.

It is not clear what this “conflict of interest” would be. SHS only seeks appointment as Lead

Counsel, with the other firms as co-counsel (Dkt. 155); it is Squitieri counsel which aims to exclude

half of the Plaintiffs and their attorneys from any meaningful role or involvement in the action.

        Squitieri counsel’s invocation of Lou v. Ma Labs is misleading and incomplete. There, the

court concluded that a law firm such as SHS could not represent two separate classes against the

same defendant—an issue it raised sua sponte. The court soon indicated that it would consider

revisiting its order and would entertain additional briefing on whether a motion for reconsideration

would be appropriate (Lou Dkt. 441, Feb. 27, 2014). At the court’s invitation, SHS submitted

supplemental briefing, shepherding extensive authority to show the court’s plain legal error. The

case settled before the court could rule on the matter and formally undo its prior order.


6
 There is no requirement that local counsel maintain an office in this District. See Local Rules 83.5.3(e)(2),
83.5.1, and 5.2(b)(1). This is particularly so in an ECF case governed by Fed. R. Civ. P. 5(b)(2)(E) and
Local Rule 5.4.

                                                     12
         Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 15 of 17




       Robbins Geller should well know from its own recent experience that this scenario does

not present a conflict in non-limited fund cases. Mortimer v. Diplomat Pharmacy, Inc., No. 19 C

1735, 2019 WL 3252221, at *5-6 (N.D. July 19, 2019) (declining to hold that Robbins Geller had

a disqualifiable conflict of interest where it represented classes against the same defendant in two

cases but it did not appear to be a “limited fund scenario” where they would be competing for the

same finite pool of assets). As Squitieri counsel is well aware, Lou is a legal outlier (that may

likely have been reconsidered) that has no bearing on SHS’s ability to represent a class.

       In contrast, Lee Squitieri and Squitieri & Fearon have actually been disqualified for a

conflict of interest. Piven v. Harwood Feffer, LLP, No. 14 Civ. 6601, 2015 WL 1268002 (S.D.N.Y.

Mar. 11, 2015).

       Similarly, Robbins Geller’s record is hardly unblemished. See, e.g.: (1) City of Livonia

Employees Ret. Sys. & Local 295/Local 851 v. Boeing Co., 711 F.3d 754, 761-62 (7th Cir. 2013)

(noting firm’s history of “misleading allegations, concerning confidential sources, made to stave

off dismissal of a securities-fraud case” and collecting cases), 306 F.R.D. 175 (N.D. Ill. 2014)

(imposing sanctions); (2) Plumbers Union Local No. 12, Pension Fund v. Ambassadors Group,

Inc., No. CV–09–214, 2012 WL 847275 (E.D. Wash. Feb. 28, 2012), 2012 WL 1906384 (E.D.

Wash. May 25, 2012) (excessive billing and expenses, including “possible misrepresentations,” in

“direct contradiction” to the firm’s professed commitment “to practicing law with the highest level

of integrity and in an ethical and professional manner.”); (3) In re IMAX Secs. Litig., 272 F.R.D.

138, 155-57 (S.D.N.Y. 2010), 2011 WL 1487090, at *9 (S.D.N.Y. Apr. 15, 2011) (failure to

disclose that plaintiff-client had another behind-the-scenes personal lawyer with a problematic

relationship to plaintiff); (4) Boca Raton Firefighters' & Police Pension Fund v. DeVry Inc., No.

10 C 7031, 2014 WL 1847833, at *8 (N.D. Ill. May 8, 2014) (noting firm’s history of frivolous



                                                13
         Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 16 of 17




complaints); (5) In re Kosmos, Inc., Secs. Litig., 299 F.R.D. 133, 148-50 (N.D. Tex. 2014) (lawyer-

driven litigation in which firm generated the suit and plaintiff was largely uninvolved).7

                                         CONCLUSION

       SHS is committed to vigorously representing the Class and obtaining the best results for

the Class Members and the Plan. The SHS contingent has the experience, know how, and human

and financial capital to vigorously prosecute this matter.

       Because this litigation would benefit from a single leader, the Haskins Plaintiffs seek

appointment of their attorneys from SHS as Lead Counsel for the Class. SHS’s attorneys possess

the qualifications, skills, and experience needed to serve in this role. They have investigated and

developed this case from its genesis, nearly a full year before Squitieri counsel first became

involved.

       For all the foregoing reasons, SHS should be appointed as lead class counsel in this case.




7
  See also In re TD Banknorth Shareholders Litig., 938 A.2d 654 (Del. Ch. 2007) (in shareholder case,
rejecting Gardy & Notis class settlement based on “unreasonable” and “inadequate” provisions).

                                                 14
        Case 1:17-cv-12123-IT Document 165 Filed 02/06/20 Page 17 of 17




Dated: February 6, 2020                    Respectfully submitted,

                                           SANFORD HEISLER SHARP, LLP

                                           /s/ David W. Sanford
                                           David W. Sanford (admitted pro hac vice)
                                           1350 Avenue of the Americas, 31st Floor
                                           New York, New York 10019
                                           T: (646) 402-5650
                                           F: (646) 402-5651
                                           dsanford@sanfordheisler.com

                                           Kevin Sharp (admitted pro hac vice)
                                           611 Commerce Street, Suite 3100
                                           Nashville, TN 37203
                                           T: (615) 434-7000
                                           F: (615) 434-7020
                                           ksharp@sanfordheisler.com

                                           Paul Blankenstein (admitted pro hac vice)
                                           1666 Connecticut Avenue NW, Suite 310
                                           Washington, D.C. 20009
                                           T: (202) 499-5200
                                           F: (202) 400-5199
                                           pblankenstein@sanfordheisler.com

                                           Charles Field (admitted pro hac vice)
                                           655 W. Broadway, 17th Floor
                                           San Diego, CA 92101
                                           T: (619) 577-4251
                                           F: (619) 577-4250
                                           cfield@sanfordheisler.com




                                      15
